Order entered December 12, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00241-CV

                  NITIN JARIWALA AND CHETNA HIRA, Appellants

                                           V.

        ALL AMERICA BANK, AN OKLAHOMA DOMESTIC BANK, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-18218

                                        ORDER
       Before the Court is the December 2, 2019 unopposed motion by Lawrence M. Doss to

withdraw as counsel for appellee. We GRANT the motion and DIRECT the Clerk of the Court

to remove Mr. Doss as counsel for appellee. M. Andrew Stewart and Mullin Hoard & Brown,

LLP remain as appellee’s counsel.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE